DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
Applicant’s amendments and arguments, filed 13 April 2021, with respect to the rejection(s) of claim(s) 1-9 have been fully considered and are persuasive. Applicant has amended the instant claims such that the composition of the nickel oxyhydroxide is outside the teachings of Suhara. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yasutomi and for some claims Yasutomi and Suhara.
Applicant's arguments filed 13 April 2021 have been fully considered but they are not persuasive. Applicant argues that claim amendments to the method of claim 10 to further include ammonium hydroxide overcome the teachings of Suhara. This is not found persuasive as Suhara teaches that ammonium water (i.e., ammonium hydroxide is a required component [0028]. Accordingly the method rejections have been amended in light of the newly recited claim limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasutomi et al. (US 2005/0152830, hereinafter referred to as “Yasutomi”).
As to Claim 1: Yasutomi teaches a composition having the formula Ni0.8Co0.2OOH [0082]. 
Yasutomi does not expressly teach at least 50 mol% of the nickel in the metal containing oxyhydroxide has an oxidation state of +3. Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by Yasutomi. However, Yasutomi teaches a product prepared with all of the claimed ingredients in the claimed amounts by a substantially similar process.  According to the original specification, the oxyhydroxide form of the cathode active material precursor incorporates nickel ions in a +3 oxidation state (Instant specification [0008]). Therefore, the claimed effects and physical properties, i.e. at least 50 mol% of the nickel in the metal containing oxyhydroxide has an oxidation state of +3., would naturally flow from a composition with all the claimed ingredients in the claimed amounts prepared by a similar process.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process.

Claims 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasutomi et al. (US 2005/0152830, hereinafter referred to as “Yasutomi”).
As to Claim 7: Yasutomi teaches a lithium metal oxide comprising the reaction product of a composition having the formula Ni0.8Co0.2OOH [0082] and lithium [0055].
As to Claim 8: Yasutomi teaches the lithium metal oxide composition of claim 7 (supra). 
Yasutomi does not expressly teach the lithium metal oxide comprises a transition metal containing slap and a lithium containing slab wherein the lithium containing slab is substantially free of nickel. Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by Yasutomi.  However, Yasutomi teaches a product prepared with all of the claimed ingredients in the claimed amounts by a substantially similar process. According to the original specification, the migration into lithium of nickel can be overcome by using nickel with a +3 oxidation state (Instant specification, [0005]). Therefore, the claimed effects and physical .

Claims 10-12, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suhara et al. (US 2006/0083989, hereinafter referred to as “Suhara”).
As to Claim 10: Suhara teaches a method for forming a cathode active material precursor comprising combining a nickel containing compound, an additional metal compound, an oxidizing agent, and a solvent to form a solution and reacting the solution at 50°C [0053]. Suhara further teaches that the average metallic valence is about 3 [0035]. Suhara further teaches that the solution can further containing an alkali metal hydroxide (i.e., a basic chelating agent) [0027]. 
As to Claim 11: Suhara teaches the method of claim 10 (supra). Suhara further teaches that the oxyhydroxide can have the composition of NixMn1-x-yCoyOOH wherein x is between 0.3 and 0.5 and y is between 0.1 and 0.38 [0020].
As to Claim 12: Suhara teaches the method of claim 10 (supra). Suhara further teaches that the oxidizing agent can be potassium persulfate [0035].
As to Claim 16: Suhara teaches the method of claim 10 (supra). Suhara further teaches an example wherein all the metal compounds are sulfates, specifically nickel sulfate, manganese sulfate, and cobalt sulfate [0053].
As to Claim 17: Suhara teaches the method of claim 10 (supra). Suhara further teaches that the reaction heated for 5 to 20 hours [0035].
As to Claim 18: Suhara teaches the method of claim 10 (supra). Suhara further teaches that the pH during the reaction is between 10 and 13 [0030].

Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suhara et al. (US 2006/0083989, hereinafter referred to as “Suhara”).
As to Claim 19: Suhara teaches a method for forming a cathode active material precursor comprising combining a nickel containing compound, an additional metal compound, an oxidizing agent, and a solvent to form a solution and reacting the solution at 50°C [0053]. Suhara further teaches that the average metallic valence is about 3 [0035]. Suhara further teaches that the cathode active material precursor is mixed with a lithium containing compound and then the mixture is heated at a temperature of 900°C to form a lithium metal oxide [0060].
As to Claim 20: Suhara teaches the lithium metal oxide composition of claim 19 (supra). 
Suhara does not expressly teach the lithium metal oxide comprises a transition metal containing slap and a lithium containing slab wherein the lithium containing slab is substantially free of nickel. Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by Suhara.  However, Suhara teaches a product prepared with all of the claimed ingredients in the claimed amounts by a substantially similar process. According to the original specification, the migration into lithium of nickel can be overcome by using nickel with a +3 oxidation state (Instant specification, [0005]) which is taught by Suhara [0035]. Therefore, the claimed effects and physical properties, i.e. lithium metal oxide comprises a transition metal containing slap and a lithium containing slab wherein the lithium containing slab is substantially free of nickel, would naturally flow from a composition with all the claimed ingredients in the claimed amounts prepared by a similar process.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yasutomi et al. (US 2005/0152830, hereinafter referred to as “Yasutomi”).
	As to Claim 3 and 5: Yasutomi teaches the composition of claim 1 (supra).
	Yasutomi does not explicitly teach a composition wherein the additional metals are cobalt and aluminum.
	However, Yasutomi teaches that the additional metals can be selected from a group comprising manganese and cobalt [0029]. At the time of filing it would have been obvious to a person having ordinary skill in the art to use the manganese and cobalt of Yasutomi in place of only the cobalt in the example of Yasutomi because Yasutomi teaches that these metals are functional equivalents and can be used together to form nickel oxyhydroxides [0029].

Claims 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yasutomi et al. (US 2005/0152830, hereinafter referred to as “Yasutomi”) in view of Suhara et al. (US 2006/0083989, hereinafter referred to as “Suhara”).
As to Claims 3 and 4: Yasitomi teaches the composition of claim 1 (supra). 
Yasutomi does not teach the additional metals in the nickel oxyhydroxide are cobalt and aluminum.
However, Suhara teaches that additional metals for a nickel oxyhydroxide include Co, Mn, and Al [0041]. Suhara and Yasutomi are analogous art in that they are from the same field of endeavor, namely nickel oxyhydroxide compositions. At the time of filing it would have been obvious to a person having ordinary skill in the art to use the aluminum and cobalt of Suhara in place of the cobalt of Yasutomi because Suhara teaches that these are all suitable metals for nickel oxyhydroxides which can help control the cell characteristics [0041].
As to Claims 3 and 6: Yasitomi teaches the composition of claim 1 (supra). 
Yasutomi does not teach the additional metals in the nickel oxyhydroxide are iron and aluminum.
.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Suhara et al. (US 2006/0083989, hereinafter referred to as “Suhara”) in view of Yasutomi et al. (US 2005/0152830, hereinafter referred to as “Yasutomi”).
As to Claim 7: Suhara teaches a lithium metal oxide comprising the reaction product of a nickel oxyhydroxide [0020] and a lithium salt [0019].
Suhara does not teach that the oxyhydroxide has the composition NiyM1-y(OOH) wherein 0.6<y<1 and m is one or more additional metals.
However, Yasutomi teaches a nickel oxyhydroxide composition having the formula having the formula Ni0.8Co0.2OOH [0082]. Yasutomi and Suhara are analogous are in that they are from the same field of endeavor, namely nickel oxyhydroxide compositions. At the time of filing it would have been obvious to a person having ordinary skill in the art to use the nickel oxyhydroxide composition of Yasutomi in place of the nickel oxyhydroxide of Suhara because Yasutomi teaches that these compositions are useful nickel oxyhydroxide compositions and they are also known for positive active materials used for lithium batteries [0062].
As to Claim 8: Suhara and Yasutomi render obvious the lithium metal oxide composition of claim 7 (supra).
Suhara does not expressly teach the lithium metal oxide comprises a transition metal containing slap and a lithium containing slab wherein the lithium containing slab is substantially free of nickel. Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by Suhara. However,
Suhara teaches a product prepared with all of the claimed ingredients in the claimed amounts by a substantially similar process. According to the original specification, the migration into lithium of nickel can be overcome by using nickel with a +3 oxidation state (Instant specification, [0005]) which is taught by Suhara [0035]. Therefore, the claimed effects and physical properties, i.e. lithium metal oxide comprises a transition metal 
As to Claim 9: Suhara and Yasutomi render obvious the composition of claim 7 (supra). Suhara further teaches that the lithium containing compound can be lithium carbonate [0038].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Suhara et al. (US 2006/0083989, hereinafter referred to as “Suhara”).
As to Claim 15: Suhara teaches the method of claim 10 (see above). Suhara further teaches that the metal sulfates are mixed together in water, a separate solution of sodium hydroxide is made, and the metal sulfates, sodium hydroxide, and oxidizing agent are mixed. Suhara further teaches that an aqueous solution of ammonium sulfate is added [0053] wherein the ammonium sulfate would form ammonia water in an aqueous solution [0028].
Suhara does not that the alkali metal hydroxide and the ammonium hydroxide are mixed to form a second pre-mix.
However, Suhara teaches adding a separate solution of an alkali metal hydroxide and an aqueous solution of ammonium sulfate is added [0053] wherein the ammonium sulfate would form ammonia water in an aqueous solution [0028]. At the time of filing it would have been obvious to a person having ordinary skill in the art to combine the ammonium sulfate solution with the alkali metal hydroxide before adding the solution to the mixed metal sulfate solutions because the mixed metal sulfate solutions are already prepared and added separately [0053]. 

Claim 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suhara et al. (US 2006/0083989, hereinafter referred to as “Suhara”) in view of Yasutomi et al. (US 2005/0152830, hereinafter referred to as “Yasutomi”).
As to Claim 21: Suhara teaches the method of claim 11 (see above).
yM1-y(OOH) wherein 0.6<y<1 and m is one or more additional metals.
However, Yasutomi teaches a nickel oxyhydroxide composition having the formula having the formula Ni0.8Co0.2OOH [0082]. Yasutomi and Suhara are analogous are in that they are from the same field of endeavor, namely nickel oxyhydroxide compositions. At the time of filing it would have been obvious to a person having ordinary skill in the art to use the nickel oxyhydroxide composition of Yasutomi in place of the nickel oxyhydroxide of Suhara because Yasutomi teaches that these compositions are useful nickel oxyhydroxide compositions and they are also known for positive active materials used for lithium batteries [0062].
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more 

/Andrew J. Oyer/Primary Examiner, Art Unit 1767